 1                                                             District Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10     KOULA SYLLA,
11                                                      No. C21-569-RSL
                      Plaintiff,
12                                 v.
                                                        JOINT STIPULATION AND
13     TRACY RENAUD, et al.,                            ORDER OF DISMISSAL
14
                       Defendants.
15
16
17
18                                        STIPULATION
19          WHEREAS Plaintiff filed the Complaint on April 28, 2021, requesting the Court
20   to compel Defendants to adjudicate Plaintiff’s I-90 Application to Renew/Replace
21   Permanent Resident Card. Dkt. No. 1.
22          WHEREAS Plaintiff’s 1-90 Application has been adjudicated and approved.

23          WHEREAS the parties agree that Plaintiff’s Complaint is moot and should be

24   dismissed. Plaintiff does not waive his ability to seek attorneys’ fees or costs and

25
     Defendants will oppose any application for fees and costs.

26
27
28

      JOINT STIPULATION AND ORDER OF                                      UNITED STATES ATTORNEY
      DISMISSAL - 1                                                        700 Stewart Street, Suite 5220
      (C21-0569-RSL)                                                      Seattle, Washington 98101-1271
                                                                                   (206) 553-7970
 1          NOW THEREFORE, the parties, through their respective counsel of record, do
 2   hereby stipulate and agree, and respectfully request, that the Court make and enter the
 3   following order:
 4          Plaintiff’s Complaint is DISMISSED without prejudice.
 5
 6   SO STIPULATED.
     DATED this 2nd day of July, 2021.
 7
 8   TESSA M. GORMAN
     Acting United States Attorney
 9
10
     /s Michelle R. Lambert
11   MICHELLE R. LAMBERT NYS #4666657
     Assistant United States Attorney
12   1201 Pacific Avenue, Suite 700
13   Tacoma, WA 98101-1271
     Telephone No. (253) 428-38824
14   E-mail: Michelle.lambert@usdoj.gov
15   Attorney for Defendants

16
     SO STIPULATED.
17
     DATED this 2nd day of July, 2021.
18
     THORWARD IMMIGRATION LAW, PLLC
19
20   /s Minda A. Thorward
     MINDA A. THORWARD WSBA#47594
21   5600 C Rainier Ave S, Ste. 208
22   Seattle, WA 98118
     Telephone No. (206) 607-7976
23   E-mail: Thorwardlaw@gmail.com
24
     Attorney for Plaintiff

25
26
27
28

      JOINT STIPULATION AND ORDER OF                                     UNITED STATES ATTORNEY
      DISMISSAL - 2                                                       700 Stewart Street, Suite 5220
      (C21-0569-RSL)                                                     Seattle, Washington 98101-1271
                                                                                  (206) 553-7970
 1                                      ORDER
 2
           IT IS SO ORDERED. Plaintiff’s Complaint is DISMISSED without prejudice.
 3
 4
                         6th
           DATED this _____________day       July
                                       of _____________________, 2021.
 5
 6
 7
 8
                                         _________________________________
                                         _______________________________
                                                 _
 9                                       ROBERT S. LASNIK
                                         United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND ORDER OF                              UNITED STATES ATTORNEY
     DISMISSAL - 3                                                700 Stewart Street, Suite 5220
     (C21-0569-RSL)                                              Seattle, Washington 98101-1271
                                                                          (206) 553-7970
